 
Exhibit 10.2
 
RESTRICTED STOCK UNIT AGREEMENT


This Restricted Stock Unit Agreement (this “Agreement”), effective as of
February ___, 2010 (the “Grant Date”), is by and between Lexicon
Pharmaceuticals, Inc., a Delaware corporation (the “Company”), and «FirstName»
«LastName» (“Employee”).


To carry out the purposes of the Company’s Equity Incentive Plan (the “Plan”)
and the determination of the compensation committee (the “Compensation
Committee”) of the Company’s board of directors (the “Board”) to award Employee
a Phantom Stock Award (as defined in the Plan) under the Plan, subject to the
terms and conditions of this Agreement, of shares of the Company’s Common Stock,
par value $0.001 per share (“Stock”), in order to provide Employee with
incentives to exert maximum efforts for the Company’s success by providing
Employee the opportunity to benefit from increases in the value of the Stock,
and in consideration of the mutual agreements and other matters set forth herein
and in the Plan, the Company and Employee hereby agree as follows:


1.           Grant of Phantom Stock Award.  The Company hereby grants to
Employee a Phantom Stock Award, on the terms and conditions set forth in this
Agreement and in the Plan, consisting of the right to receive an aggregate of
«RestrictedShares» shares of Stock (the “Shares”).


2.           Vesting.  (a) Subject to the terms and conditions set forth in this
Agreement and the Plan, the right of Employee to receive the Shares shall vest
upon the dosing of the first patient in a pivotal human clinical trial in any
country the results of which could be used to establish safety and efficacy of a
pharmaceutical product discovered or developed by the Company (whether or not
licensed by the Company to a third party) as a basis for a New Drug Application
with the U.S. Food and Drug Administration or that would otherwise satisfy the
requirements of 21 CFR 312.21(c) or its foreign equivalent; provided that, if
not already vested in accordance with the foregoing, the right of Employee to
receive the Shares shall become vested upon (i) a termination of Employee’s
Continuous Service (as defined in the Plan) by the Company without Cause (as
defined below) or by Employee for Good Reason (as defined below) that occurs
after the occurrence of a Change in Control (as defined below) or (ii) the
termination of Employee’s Continuous Service as a result of Employee’s death or
Disability (as defined in the Plan).


(b)           For purposes of the foregoing:


(i)           A “Change in Control” shall be deemed to have occurred if any of
the following shall have taken place: (A) any “person” (as such term is used in
Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934 (the
“Exchange Act”)) other than Invus, L.P. and its affiliates (collectively,
“Invus”) is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act, or any successor provisions thereto), directly or indirectly,
of securities of the Company representing 35% or more of the combined voting
power of the Company’s then-outstanding voting securities; (B) Invus becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act, or any
successor provisions thereto), directly or indirectly, of securities of the
Company representing 50% or more of the combined voting power of the Company’s
then-outstanding voting securities; (C) the consummation of a reorganization,
merger, or consolidation, in each case with respect to which persons who were
stockholders of the Company immediately prior to such reorganization, merger or
consolidation do not, immediately thereafter, own or control more than 50% of
the combined voting power of the reorganized, merged or consolidated Company’s
then-outstanding securities entitled to vote generally in the election of
directors in substantially the same proportions as their ownership of the
Company’s outstanding voting securities prior to such reorganization, merger or
consolidation; (D) a liquidation or dissolution of the Company or the sale of
all or substantially all of the Company’s assets; or (E) following the election
or removal of directors, a majority of the Board consists of individuals who
were not members of the Board two years before such election or removal, unless
the election of each director who is not a director at the beginning of such
two-year period has been approved in advance by directors representing at least
a majority of the directors then in office who were directors at the beginning
of the two-year period.  The Compensation Committee, in its discretion, may deem
any other corporate event affecting the Company to be a “Change in Control”
hereunder.
 
 

--------------------------------------------------------------------------------

 


(ii)           “Cause” means a termination of Employee’s employment directly
resulting from (A) Employee having engaged in intentional misconduct causing a
material violation by the Company of any state or federal laws, (B) Employee
having engaged in a theft of Company funds or Company assets or in a material
act of fraud upon the Company, (C) an act of personal dishonesty taken by
Employee that was intended to result in personal enrichment of Employee at the
expense of the Company, (D) Employee’s final conviction (or the entry of any
plea other than not guilty) in a court of competent jurisdiction of a felony, or
(E) a breach by Employee of any contractual or fiduciary obligation to the
Company, if such breach results in a material injury to the Company.


(iii)           “Good Reason” means the occurrence of any of the following
events without Employee’s express written consent: (A) a material diminution in
Employee’s base salary, (B) a material diminution in Employee’s authority,
duties, or responsibilities, or (C) any other action or inaction that
constitutes a material breach by the Company of any contractual obligation to
Employee.


3.           Forfeiture upon Termination of Service.  Simultaneously with
termination of Employee’s Continuous Service for any reason other than as a
result of Employee’s death or Disability (as defined in the Plan) prior to the
vesting of Employee’s rights to receive the Shares in accordance with Section 2
of this Agreement, Employee shall automatically forfeit all rights to receive
the Shares, unless and except to the extent otherwise agreed by the Company, in
its sole discretion.


4.           Issuance of Shares upon Vesting.  Subject to the provisions of
Sections 3 and 6 of this Agreement, upon vesting of the Shares in accordance
with Section 2 of this Agreement, the Company shall (a) provide Employee with
prompt notice of such vesting event and (b) issue the Shares to Employee for no
additional consideration.


5.           Non-Transferability.  Employee’s rights under this Agreement,
including with respect to any Shares as to which the interest of Employee has
not vested in accordance with Section 2 of this Agreement, may not be
transferred by Employee otherwise than by will or the laws of descent and
distribution or pursuant to a qualified domestic relations order (as defined in
Title I of the Employee Retirement Income Security Act of 1974, as amended, or
the rules thereunder).


6.           Withholding of Tax.   Employee shall be liable for any and all
taxes, including withholding taxes, arising out of the grant or vesting of
Shares hereunder. Employee may elect to satisfy such withholding tax obligation
by having the Company retain Shares having a Fair Market Value (as defined in
the Plan) equal to the Company’s minimum withholding obligation.  No Shares
shall be issued to Employee unless and until Employee shall have paid or
otherwise satisfied the withholding tax obligations with respect thereto.


7.           Dividend Equivalents; Voting.  If the Board declares any dividends
with respect to the Stock prior to the vesting of Employee’s rights to receive
the Shares in accordance with Section 2 of this Agreement, dividend equivalents
shall be credited to Employee in respect of the Shares and shall be converted
into additional shares of Stock covered by this Agreement and such additional
shares shall be subject to all of the terms and conditions of the underlying
Shares.  Employee shall have no voting rights with respect to the Phantom Stock
Award or the Shares subject thereto until such time as the Shares are issued to
Employee pursuant to Section 4 of this Agreement.
 
2

--------------------------------------------------------------------------------

 


8.           No Right to Continued Employment. Nothing in this Agreement or the
Plan shall confer upon Employee any right to continue in the employ of the
Company or shall interfere with or restrict in any way the right of the Company,
which is hereby expressly reserved, to terminate Employee’s employment at any
time for any reason whatsoever, with or without cause and with or without
advance notice.


9.           Equity Incentive Plan.  The Plan, a copy of which is available for
inspection by Employee at the Company’s principal executive office during
business hours, is incorporated by reference in this Agreement.  This Agreement
is subject to, and the Company and Employee agree to be bound by, all of the
terms and conditions of the Plan. In the event of a conflict between this
Agreement and the Plan, the terms of the Plan shall control.  Subject to the
terms of the Plan, the administrator of the Plan shall have authority to
construe the terms of this Agreement, and the determinations of the
administrator of the Plan shall be final and binding on Employee and the
Company.


10.           Binding Agreement.  This Agreement shall be binding upon and inure
to the benefit of any successors to the Company and all persons lawfully
claiming under Employee.


11.           Governing Law.  This Agreement and all actions taken hereunder
shall be governed by and construed in accordance with the laws of the State of
Delaware.
 
 
3

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed
and Employee has executed this Agreement effective for all purposes as of the
Grant Date.





  Lexicon Pharmaceuticals, Inc.          
 
By:
        Arthur T. Sands, M.D., Ph.D.       President and Chief Executive Officer
                    Employee                  
«FirstName» «LastName»
                 



4